JAMES D. SCHNELLER, HEIRS AND BENEFICIARIES OF MARJORIE SCHNELLER, JAMES D. SCHNELLER, TRUSTEE AD LITEM & ESTATE OF MARJORIE SCHNELLER, JAMES D. SCHNELLER, TRUSTEE AD LITEM
FOX SUBACUTE AT CLARA BURKE, THEIR OWNERS, AND EMPLOYEES, INCLUDING DEBBIE MCCOY, JAMES FOULKE, JOSEPH MURRAY, NURSE MCKINNEY R.N., & JANE DOE 1, JANE DOE 2, AND JANE DOE 3, GARY DRIZIN, M.D., MARJORIE ZITOMER, RICHARD SCHNELLER, T. SERGEANT PEPPER, ESQ.,& PENNSYLVANIA DEPARTMENT OF HEALTH, DIVISION OF NURSING CARE FACILITIES-NORRISTOWN FIELD OFFICE, AND ITS EMPLOYEES INSPECTOR GARY LAYMAN AND SUPERVISOR JUDITH FOLAN
PETITION OF: JAMES D. SCHNELLER
No. 846 MAL 2008.
Supreme Court of Pennsylvania, Middle District.
May 20, 2009.

ORDER
PER CURIAM.
AND NOW, this 20th day of May, 2009, the Petition for Allowance of Appeal is hereby DENIED.